DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Summary and Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Applicant’s reply file 12/16/2020.
Claims 1-23 are pending.
Claims 1-9, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record, further in view of Pollack (US Patent Pub 2008/0098313) of record.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record and Pollack (US Patent Pub 2008/0098313) of record, further in view of O’Farrel et al. (US Patent Pub 2007/0220063) of record.
Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record and Madsen et al. (US Patent Pub 2009/0165022) of record, further in view of Pollack (US Patent Pub 2008/0098313) of record.
Claims 12 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record and Pollack (US Patent Pub 2008/0098313) of record, further in view of Madsen et al. (US Patent Pub 2009/0165022) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 19 is objected to for the following informalities:
In claim 19, fourth limitation, “parameter” should be “parameters”.
Appropriate correction is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) (Estrada) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record, further in view of Pollack (US Patent Pub 2008/0098313) of record.
In regards to claim 1, Estrada discloses a non-transitory computer readable medium containing instructions that when executed cause at least one processor (Estrada at paras. 0115-116) to:
a.	receive user calendar event interest data and user-specified preferences associated with a user (Estrada at paras. 0055, 0057)1;
b.	query calendar event data based on the user calendar event interest data to generate query results (Estrada at paras. 0057-8)2; 
f.	generate one or more user calendar entries based on the one or more received calendar event results (Estrada at paras. 0056-58)3; and
g.	provide the one or more generated user calendar entries to the user.  Estrada at para. 0056.4
Estrada does not expressly disclose querying calendar event data from different types of sources, deriving one or more parameters based on user segmentation trends and historical event data, scoring the query results based on openings within a calendar of the user and the user specified preferences using the one or more parameters, receiving one or more selections associated with the scored query results from the user, generating the one or more user calendar entries based on the one or more received selections, and providing calendar event recommendations to the user based on populated calendars of other users.
Opaluch discloses a calendar concierge system that provides calendar event offerings to a client.  A network element queries event information from a plurality of different types of sources and gathers the event data in a concierge database.  The concierge database also stores user provided preferences as well as data about the user tracked by the system.  Opaluch at paras. 0013-15, 0019-20.  Event offerings can be ranked (i.e., scored) based on one or more factors, such as preferences stored by the concierge system.  As previously mentioned, these preferences include user specified preferences, which may include specific interests, locations (i.e., user segmentation trends)5, and tracked historical information associated with the particular user (i.e., historical event data)6.  Opaluch at paras. 0019-21.  Opaluch discloses querying for calendar data, which includes free time, scheduled time, and preferences.  Opaluch at para. 0038.  The system may then query event data for events that fit the calendar data.  Opaluch at para. 0039.  In other words, “openings within the calendar” are considered to determine events that will be offered to the user.  Lastly, the system provides a feature that allows event offerings to be filtered, ranked, and organized according to available free time and user preferences.  Opaluch at para. 0042.  The event offerings are displayed to the user for selection, which would then schedule the event offering in the user’s calendar (i.e., receiving one or more selections associated with the scored query results from the user and generating the one or more user calendar entries based on the one or more received selections).  Opaluch at paras. 0048-49.  Opaluch also discloses providing event offerings based on other individuals who have similar interests or common connections.  For example, an individual who is looking to share a season pass for a football team (i.e., populated calendar of another user), may have the event offering of the football games along with the individual’s contact information presented to the user (i.e., providing calendar event recommendations to the user based on populated calendars of other users).  Opaluch at para. 0028.  
Estrada and Opaluch are analogous art because they are both directed toward the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada by adding the features of querying calendar event data from different types of sources, deriving one or more parameters based on user segmentation trends and historical event data, scoring the query results based on openings within a calendar of the user and the user specified preferences using the one or more parameters, receiving one or more selections associated with the scored query results from the user, generating the one or more user calendar entries based on the one or more received selections, and providing calendar event recommendations to the user based on populated calendars of other users, as disclosed by Opaluch.
The motivation for doing so would have been because both Estrada and Opaluch are directed to calendar event management inventions.  Providing a way for a user of the combined system that allows viewing of events in an organized manner based on a user’s preferences and interests enables faster decision making and convenience.  This purpose can be gleaned from paras. 0019-21 of Opaluch, which describes a multitude of factors and criteria upon which a user and sort, filter, rank, and rate events.  Additionally, adding the feature of providing recommendations based on populated calendars of other users allows for introductions between individuals with similar interests and connections to be made.  Opaluch at para. 0028.
Estrada in view of Opaluch does not expressly disclose the one or more parameters are also based on real-time event data.
Pollack discloses a system and method comprising an event scheduling component.  The system provides a reporting engine, which provides real-time information.  The reports include attendees or non-attendees and attendance statistics.  Pollack at para. 0042.  Since the reporting engine provides attendance information and real-time information, it is interpreted that the reporting engine provides real-time event data.
Estrada, Opaluch, and Pollack are analogous art because they are all directed to the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch by adding the feature of the one or more parameters are also based on real-time event data, as disclosed by Pollack.
The motivation for doing so would have been because Opaluch, as discussed above, describes a multitude of parameters to be used to enable a user the ability to sort, filter, and rank events.  Additional information, such as real-time event data, in the form of attendance, may aid users to further decide what types of events they wish to schedule or attend.

In regards to claim 2, Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 1, further containing instructions that when executed cause the at least one processor to:
a.	receive the calendar event data (Estrada at paras. 0052-53); and
b.	store the calendar event data in a calendar event database.  Estrada at Fig. 5; para. 00547.
In regards to claim 3, Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 2, wherein the instructions that when executed cause the at least one processor to store the calendar event data in the calendar event database comprise: instructions that when executed cause the at least one processor to structure the calendar event data according to one or more of event type, event frequency, event duration, event audience, event location, and event freshness.  Estrada at Fig. 5.8
In regards to claim 4, Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 2, wherein: the instructions that when executed cause the at least one processor to receive calendar event data comprise:
a.	instructions that when executed cause the at least one processor to receive the calendar event data from multiple sources (Opaluch at para. 0039)9; and
b.	the non-transitory computer readable medium further contains instructions that when executed cause the at least one processor to aggregate the calendar event data from the multiple sources into the calendar event database.  Opaluch at paras. 0014, 0018.10
In regards to claim 5, Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 1, wherein the instructions that when executed cause the at least one processor to score the query results comprise: instructions that when executed cause the at least one processor to score the query results based on historical statistical analysis and the user-specified preferences.  Opaluch at paras. 0019-21, 0040.11
In regards to claim 6, Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 1, wherein the one or more user calendar entries comprise one or more calendar entries in iCalendar format.  Estrada at para. 0056.
In regards to claim 7, Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 1, wherein the instructions that when executed cause the at least one processor to provide the one or more generated user calendar entries to the user comprise at least one of:
a.	instructions that when executed cause the at least one processor to email the one or more generated user calendar entries to the user (Estrada at paras. 0056-57)12; and
b.	instructions than when executed cause the at least one processor to transmit a Really Simple Syndication (RSS) feed that includes the one or more generated user calendar entries to the user.
In regards to claim 8, Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 1, wherein the instructions that when executed cause the at least one processor to score the query results comprise: instructions that when executed cause the at least one processor to score the query results based on a number of user profile interests associated with an event.  Opaluch at paras. 0019-20.13
In regards to claim 9, Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 1, further containing instructions that when executed cause the at least one processor to populate an email with events based on user profile interests.  Estrada at paras. 0056-67.14
In regards to claim 11, Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 1, further containing instructions that when executed cause the at least one processor to:
a.	receive a one click selection to bookmark an event (Opaluch at para. 0050)15; and 
b.	process a web page associated with the event for information related to the event (Opaluch at paras. 0015, 0017).
In regards to claim 13, Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 1, further containing instructions that when executed cause the at least one processor to:
a.	parse data from a source to select only the data relevant to the calendar event data (Estrada at para. 0078)16; and
b.	transport a snippet of the data relevant to the calendar event data to a descriptor of a calendar event entry.  Estrada at para. 0078.17

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) (Estrada) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record and Pollack (US Patent Pub 2008/0098313) of record, further in view of O’Farrel et al. (US Patent Pub 2007/0220063) (OFarrel) of record.
In regards to claim 10, Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 1, but does not expressly disclose further containing instructions that when executed cause the at least one processor to process date information of a source to determine the calendar event data.  
OFarrel discloses extracting date and time information from input documents.  OFarrel at paras. 0027, 0045.  The extracted date and time information is used to identify calendar event data.  OFarrel at para. 0050.
Estrada, Opaluch, Pollack, and OFarrel are analogous art because they are all directed toward the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch and Pollack by adding the feature of containing instructions that when executed cause the at least one processor to process date information of a source to determine the calendar event data, as disclosed by OFarrel.
The motivation for doing so would have been to provide convenience in automatically processing date information from media.  OFarrel at para. 0004.

Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) (Estrada), in view of Opaluch (US Patent Pub 2008/0281665) and of Madsen et al. (US Patent Pub 2009/0165022) (Madsen) of record, further in view of Pollack (US Patent Pub 2008/0098313) of record.
In regards to claim 14, Estrada discloses a non-transitory computer readable medium containing instructions that when executed cause at least one processor (Estrada at paras. 0115-116) to:
a.	receive user calendar event interest data and user-specified preferences associated with a user (Estrada at paras. 0055-0057), wherein user calendar event interest data comprises login data and user calendar data (Estrada at paras. 0048-49, 0056-57)18;
b.	query calendar event data based on the user calendar event interest data to generate query results (Estrada at paras. 0057-58);
Estrada does not expressly disclose querying calendar event data from different types of sources, wherein the user calendar event interest data comprises user segmentation data, derive one or more parameters based on user segmentation trends, scoring the query results based on the user specified preferences using the one or more parameters, and event data, wherein the event data includes user ratings and receiving one or more selections associated with the scored query results from the user.
Opaluch discloses a calendar concierge system that provides calendar event offerings to a client.  A network element queries event information from a plurality of different types of sources and gathers the event data in a concierge database.  The concierge database also stores user provided preferences as well as data about the user tracked by the system.  Opaluch at paras. 0013-15, 0019-20.  Event offerings can be ranked (i.e., scored) based on one or more factors, such as preferences stored by the concierge system.  As previously mentioned, these preferences include user specified preferences, which may include specific interests, locations (i.e., user segmentation data and trends)19, and tracked historical information associated with the particular user.  Opaluch at paras. 0019-21.  Event offerings can also be ranked based on ratings and reviews of events from ratings services (i.e., event data includes user ratings).  Opaluch at paras. 0014, 0017.  The event offerings are displayed to the user for selection, which would then schedule the event offering in the user’s calendar (i.e., receiving one or more selections associated with the scored query results from the user and generating the one or more user calendar entries based on the one or more received selections).  Opaluch at paras. 0048-49.  
Estrada and Opaluch are analogous art because they are both directed toward the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada by adding the features of querying calendar event data from different types of sources, wherein the user calendar event interest data comprises user segmentation data, derive one or more parameters based on user segmentation trends, scoring the query results based on the user specified preferences using the one or more parameters, and event data, wherein the event data includes user ratings and receiving one or more selections associated with the scored query results from the user, as disclosed by Opaluch.
The motivation for doing so would have been because both Estrada and Opaluch are directed to calendar event management inventions.  Providing a way for a user of the combined system that allows viewing of events in an organized manner based on a user’s preferences and interests enables faster decision making and convenience.  This purpose can be gleaned from paras. 0019-21 of Opaluch, which describes a multitude of factors and criteria upon which a user and sort, filter, rank, and rate events.  Additionally, adding the feature of providing recommendations based on populated calendars of other users allows for introductions between individuals with similar interests and connections to be made.  Opaluch at para. 0028.
Estrada in view of Opaluch does not expressly disclose the scoring is also based on whether any of the query results occur during low priority events that are currently within a calendar of the user.
Madsen discloses a prioritization engine that detects conflicts between events and determines if a conflicting event is lower priority (i.e., whether any of the query results occur during low priority events that are currently within a calendar of the user).  Madsen at paras. 0082-84.  Madsen further discloses the prioritization is used to score events.  Madsen at para. 0089.  Lastly, through the use of priority scores of events, the system is able to generate a list of proposed events that best matches the user’s calendar and preferences.  Madsen at para. 0090.
Estrada, Opaluch, and Madsen are analogous art because they are all directed toward the same field of endeavor of scheduling calendar events.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch to add the features of scoring is also based on whether any of the query results occur during low priority events that are currently within a calendar of the user, as disclosed by Madsen.
The motivation for doing so would have been to provide convenience and increase efficiency in scheduling.  Madsen at para. 0084.
Estrada in view of Opaluch and Madsen discloses using attendance (i.e., event turnout) as a metric for scoring events (Madsen at para. 0111) does not expressly disclose the scoring is also based on event data, which includes user ratings.
Pollack discloses tracking popular activities related to a user’s interests (i.e., user specified preferences) and information about events, such as attendance (i.e., event turnout) and user ratings of the event or activity.  Pollack at paras. 0042, 0067, 0092, 0098.
Estrada, Opaluch, Madsen, and Pollack are analogous art because they are all directed toward the same field of endeavor of scheduling calendar events.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch and Madsen by adding the feature of scoring is based on user specified preferences and event data, which includes event turnouts and user ratings, as disclosed by Pollack.
The motivation for doing so would have been because it would help facilitate appropriate choices for activities by users.  Pollack at para. 0058.

In regards to claim 15, Estrada in view of Opaluch, Madsen, and Pollack discloses the non-transitory computer readable medium of claim 14, further containing instructions that when executed cause the at least one processor to:
a.	receive the calendar event data (Estrada at paras. 0052-53); and
b.	store the calendar event data in a calendar event database.  Estrada at Fig. 5; para. 005420.
In regards to claim 16, Estrada in view of Opaluch, Madsen, and Pollack discloses the non-transitory computer readable medium of claim 15, wherein the instructions that when executed cause the at least one processor to store the calendar event data in the calendar event database comprise: instructions that when executed cause the at least one processor to structure the calendar event data to one or more of event type, event frequency, event duration, event audience, event location, and event freshness.  Estrada at Fig. 5.21
In regards to claim 17, Estrada in view of Opaluch, Madsen, and Pollack discloses the non-transitory computer readable medium of claim 14, further containing instructions that when executed cause the at least one processor to: 
a.	receive a profile comprising interests and preferences of a hypothetical person from the user (Opaluch at paras. 0026, 0034); and
b.	create a calendar for the hypothetical person based on the profile of the hypothetical person.  Opaluch at paras. 0026, 0034.22
In regards to claim 18, Estrada in view of Opaluch, Madsen, and Pollack discloses the non-transitory computer readable medium of claim 14, further containing instructions that when executed cause the at least one processor to:
a.	generate one or more user calendar entries based on the one or more received selections (Estrada at paras. 0056-5823); and
b.	provide the one or more generated user calendar entries to the user.  Estrada at para. 0056.24

Claims 12 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) (Estrada) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record and Pollack (US Patent Pub 2008/0098313) of record, further in view of Madsen et al. (US Patent Pub 2009/0165022) (Madsen) of record.
In regards to claim 12¸ Estrada in view of Opaluch and Pollack discloses the non-transitory computer readable medium of claim 1, but does not expressly disclose further containing instructions that when executed cause the at least one processor to:
a.	identify calendar conflicts;
b.	determine calendar conflict resolutions;
c.	weigh the calendar conflict resolutions; and
d.	generate a number of calendars based at least in part on the weighted calendar conflict resolutions.
Madsen discloses a system and method for scheduling electronic events.  Madsen discloses system that automatically prioritizes and ranks a set of preferred scheduling solutions upon identifying a conflict (i.e., identify calendar conflicts; determine calendar conflict resolutions; weigh the calendar conflict resolutions).  Madsen at para. 0084.  Proposed events are then generated based on the prioritized and ranked set of solutions (i.e., based at least in part on the weighted calendar conflict resolutions).  Madsen at para. 0131.
Estrada, Opaluch, Pollack and Madsen are analogous art because they are all directed toward the same field of endeavor of calendar event scheduling.
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch by adding the features of identifying calendar conflicts, determining calendar conflict resolutions, weighing the calendar conflict resolutions and generating a number of calendars based at least in part on the weighted calendar conflict resolutions, as disclosed by Madsen.
The motivation for doing so would have been to provide convenience and increase efficiency in scheduling.  Madsen at para. 0084.

In regards to claim 19, Estrada discloses a non-transitory computer readable medium containing instructions that when executed cause at least one processor (Estrada at paras. 0115-116) to:
a.	receive user calendar event interest data and user-specified preferences associated with a user (Estrada at paras. 0055, 0057);
b.	query calendar event data based on the user calendar event interest data to generate query results (Estrada at paras. 0057-58);
Estrada does not expressly disclose deriving one or more parameters based on user segmentation trends and historical event data, querying calendar event data from different types of sources and scoring the query results based on the user specified preferences using the one or more parameters.
Opaluch discloses a calendar concierge system that provides calendar event offerings to a client.  A network element queries event information from a plurality of different types of sources and gathers the event data in a concierge database.  The concierge database also stores user provided preferences as well as data about the user tracked by the system.  Opaluch at paras. 0013-15, 0019-20.  Event offerings can be ranked (i.e., scored) based on one or more factors, such as preferences stored by the concierge system.  As previously mentioned, these preferences include user specified preferences, which may include specific interests, locations (i.e., user segmentation data/trends)25, and tracked historical information associated with the particular user and about events (i.e., historical event data).  Opaluch at paras. 0019-21.  Event offerings can also be ranked based on ratings and reviews of events from ratings services (i.e., event data includes user ratings).  Opaluch at paras. 0014, 0017.  The event offerings are displayed to the user for selection, which would then schedule the event offering in the user’s calendar (i.e., receiving one or more selections associated with the scored query results from the user and generating the one or more user calendar entries based on the one or more received selections).  Opaluch at paras. 0048-49.  
Estrada and Opaluch are analogous art because they are all directed toward the same field of endeavor of calendar event scheduling.
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Estrada by adding the features of querying calendar event data from different types of sources and scoring the query results based on the user specified preferences, as disclosed by Opaluch.
The motivation for doing so would have been because both Estrada and Opaluch are directed to calendar event management inventions.  Providing a way for a user of the combined system that allows viewing of events in an organized manner based on a user’s preferences and interests enables faster decision making and convenience.  This purpose can be gleaned from paras. 0019-21 of Opaluch, which describes a multitude of factors and criteria upon which a user and sort, filter, rank, and rate events.  Additionally, adding the feature of providing recommendations based on populated calendars of other users allows for introductions between individuals with similar interests and connections to be made.  Opaluch at para. 0028.
Estrada in view of Opaluch does not expressly disclose the query results are scored further based on whether any of the query results occur during another event within a calendar of the user, identifying calendar conflicts, weighing the calendar conflicts, determining calendar conflict resolutions according to events relevant to the weighted calendar conflicts and according to a user profile, weighing the calendar conflict resolutions, and generating a number of calendars based at least in part on the weighted calendar conflict resolutions.
Madsen discloses a system and method for scheduling electronic events.  Madsen discloses system that automatically prioritizes and ranks a set of preferred scheduling solutions upon identifying a conflict between events, while having their importance prioritized by the system based on attributes of the respective events (i.e., identifying calendar conflicts, weighing the calendar conflicts, determining calendar conflict resolutions according to events relevant to the weighted calendar conflicts, and according to a user profile, and weighing the calendar conflict resolutions).  Madsen at paras. 0082-0084.26  Proposed events are then generated based on the prioritized and ranked set of solutions (i.e., generating a number of calendars based at least in part on the weighted calendar conflict resolutions).  Madsen at para. 0131.  As noted, Madsen discloses a prioritization engine that detects conflicts between events and determines if a conflicting event is lower priority.  Madsen at paras. 0082-84.  Madsen further discloses the prioritization is used to score events.  Madsen at para. 0089.  Lastly, through the use of priority scores of events, the system is able to generate a list of proposed events that best matches the user’s calendar and preferences.  Madsen at para. 0090.
Estrada, Opaluch, and Madsen are analogous art because they are all directed toward the same field of endeavor of calendar event scheduling.
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch by adding the features of the query results are scored further based on whether any of the query results occur during another event within a calendar of the user, identifying calendar conflicts, weighing the calendar conflicts, determining calendar conflict resolutions according to events relevant to the weighted calendar conflicts and according to a user profile, weighing the calendar conflict resolutions, and generating a number of calendars based at least in part on the weighted calendar conflict resolutions, as disclosed by Madsen.
The motivation for doing so would have been to provide convenience and increase efficiency in scheduling.  Madsen at para. 0084.
Estrada in view of Opaluch and Madsen does not expressly disclose the one or more parameters also including real-time event data.
Pollack discloses a system and method comprising an event scheduling component.  The system provides a reporting engine, which provides real-time information.  The reports include attendees or non-attendees and attendance statistics.  Pollack at para. 0042.  Since the reporting engine provides attendance information and real-time information, it is interpreted that the reporting engine provides real-time event data.
Estrada, Opaluch, Madsen, and Pollack are analogous art because they are all directed to the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch and Madsen by adding the feature of the one or more parameters are also based on real-time event data, as disclosed by Pollack.
The motivation for doing so would have been because Opaluch, as discussed above, describes a multitude of parameters to be used to enable a user the ability to sort, filter, and rank events.  Additional information, such as real-time event data, in the form of attendance, may aid users to further decide what types of events they wish to schedule or attend.

In regards to claim 20, Estrada in view of Opaluch, Madsen, and Pollack discloses the non-transitory computer readable medium of claim 19 further containing instructions that when executed cause the at least one processor to:
a.	receive the calendar event data (Estrada at paras. 0052-0053); and
b.	store the calendar event data in a calendar event database.  Estrada at Fig. 5; para. 005427.
In regards to claim 21, Estrada in view of Opaluch, Madsen, and Pollack discloses the non-transitory computer readable medium of claim 20, wherein the instructions that when executed cause the at least one processor to store the calendar event data in the calendar event database comprise: instructions than when executed cause the at least one processor to structure the calendar event data according to one or more of event type, event frequency, event duration, event audience, event location, and event freshness.  Estrada at Fig. 5.28
In regards to claim 22, Estrada in view of Opaluch, Madsen, and Pollack discloses the non-transitory computer readable medium of claim 19, wherein the instructions that when executed cause the at least one processor to generate the number of calendars comprise: instructions that when executed cause the at least one processor to generate the number of calendars based on user login data, the user specified preferences, and the query results.  Madsen at paras. 0073-74, 0079, 0108.29
In regards to claim 23, Estrada in view of Opaluch, Madsen, and Pollack discloses the non-transitory computer readable medium of claim 19, further containing instructions that when executed cause the at least one processor to:
a.	generate one or more user calendar entries based on one or more received selections (Estrada at paras. 0056-5830); and
b.	provide the one or more generated user calendar entries to the user.  Estrada at para. 0056.31

Response to Arguments
Rejection of claim 1-9, 11, and 13 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-9, 11, and 13 under 35 U.S.C. 103, have been fully considered but they are partially persuasive.  In regards to claim 1, Applicant alleges Estrada in view of Opaluch fails to disclose “derive one or more parameters based on user segmentation trends, historical event data, and real-time event data” and “score the query results based on openings within a calendar of the user and the user specified preferences using the one or more parameters.”  Remarks at 12.  The Examiner agrees with respect to the real-time event data, but disagrees with respect to the remaining limitations.
In regards to parameters based on user segmentation trends and historical event data, as previously set forth in the rejection, Opaluch discloses event offerings can be scored based on one or more factors (i.e, one or more parameters), such as user locations (i.e., user segmentation trends) and tracked historical information of past event offerings (i.e., historical event data).  Opaluch at paras. 0035, 0039-41.  Therefore, Estrada in view of Opaluch discloses parameters including user segmentation trends and historical event data.  
In regards to real-time event data, Applicant’s arguments are persuasive in that this limitation is not disclosed by Estrada in view of Opaluch.  However, as discussed during the interview conducted 11/17/2020, this limitation is disclosed by Pollack.  Pollack discloses a reporting engine that tracks event information including “real time information” and includes information such as attendance (i.e., real time event data).  Pollack at para. 0042.  Both Estrada and Opaluch disclose ranking (i.e., scoring) event offerings based on preferences and additional parameters as set forth in the rejection above.  Real time attendance information is an additional parameter about event offerings that one of ordinary skill in the art would have been motivated to use to modify Estrada in view of Opaluch to rank event offerings.  Applicant has not alleged, argued, or explained why such a combination would not be possible or would not be motivated by one of ordinary skill in the art.  For at least these reasons, Estrada in view of Opaluch and Pollack discloses the limitations of claim 1. 
Applicant does not present additional arguments in regards to the remaining claims.  Therefore, they are rejected under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.
Consequently, the claims 1-9, 11, and 13 are rejected under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Rejection of claim 10 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejections to claim 10 under 35 U.S.C. 103.  Consequently, the rejection to claim 10 under 35 U.S.C. 103 is maintained for at least the reasons set forth in the rejection above.

Rejection of claims 14-18 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejections to claims 14-18 under 35 U.S.C. 103.  Claim 14, as amended, recites similar limitations as were added to claim 1, which are addressed above as being disclosed by the combination of Estrada in view of Opaluch.  Consequently, the rejection to claims 14-18 under 35 U.S.C. 103 is maintained for at least the reasons set forth in the rejection above.

Rejection of claims 12 and 19-23 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejections to claims 12 and 19-23 under 35 U.S.C. 103.  Claim 14, as amended, recites similar limitations as were added to claim 1, which are addressed above as being disclosed by the combination of Estrada in view of Opaluch. Consequently, the rejection to claims 12 and 19-23 under 35 U.S.C. 103 is maintained for at least the reasons set forth in the rejection above.

Rejection of claims 3-13, 21, and 22 for nonstatutory obviousness type double patenting
Applicant’s amendments obvious the double patenting rejection because the limitations are no longer obvious in view of the reference patent.
 Therefore, the rejection of claims 3-13, 21, and 22 for nonstatutory obviousness type double patenting is withdrawn.

Additional Prior Art
Additional prior art, deemed relevant but not specifically relied upon in the rejections above, are listed on the attached PTO-892 form.  While not currently relied upon to reject the claims, these references are not precluded from future use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Users specify subscriptions (i.e., event interest data) and preferred formation (i.e., user specified preferences).
        2 The system checks the member profile for subscriptions (i.e., user calendar event interest data) and compares it to events (i.e., querying calendar event data)
        3 The calendar events subscribed to by the user are personalized to the user’s selected calendar application (i.e., generating user calendar events).
        4 The generated calendar events are sent to the user in the appropriate format.
        5 User segmentation data is interpreted as any type of data that allows users to be separated into segments.  A example would be demographics, such as a location of a user or a user’s desired location for events.
        6 Historical events and information about them are tracked.
        7 Events database stores calendar event data.
        8 Attributes for repeating an event is interpreted as event frequency.
        9 Calendar event data is stored in the database and can be queried from other data sources (i.e., multiple sources).
        10 Calendar event data is queried from multiple sources and providers and stored in the concierge database (i.e., calendar event database).
        11 Event offerings are ranked on factors such as, user specified interests and preferences as well as user data resulting from tracking the user’s past actions (i.e., historical statistical analysis).
        12 Email is sent to members who have subscribed to particular events (i.e., email generated user calendar entries to the user).
        13 A user can rank events based on one or more (i.e., a number) of factors.  These factors include a user’s specific preferences for particular events, such as a genre of music, favorite team, etc (i.e., user profile interests).  
        14 Emails are sent based on member subscriptions, which are user interests.
        15 A user can click to select an event for scheduling (i.e., one click selection to bookmark an event).
        16 Data relevant to the calendar event are retrieved in order to generate a notification.
        17 Data relevant to the calendar event is imported into the description field (i.e., descriptor) of the notification.  This is interpreted to mean that portion of the relevant data (i.e., snippet) is transported into the descriptor attribute of a calendar entry for notifying the user.
        18 A user’s sign on information (i.e., login data) is received upon signing onto the system.  The user also specifies the type of calendar being used (i.e., user calendar data).  
        19 User segmentation data is interpreted as any type of data that allows users to be separated into segments.  A example would be demographics, such as a location of a user or a user’s desired location for events.
        20 Events database stores calendar event data.
        21 Repetition attributes are interpreted as event frequency.
        22 A user can specify different preferences for a particular search, which are different from the usual preferences in their profile (i.e., receive a profile comprising interests and preferences of a hypothetical person from the user).  A user can also maintain separate calendars for different purposes, each having different preferences, if desired.  This is interpreted as meaning a user can create and maintain a calendar for a hypothetical person.
        23 The calendar events subscribed to by the user are personalized to the user’s selected calendar application (i.e., generating user calendar events).  Estrada modified by Opaluch, as set forth in the rejection of claim 19, results in the generation of the user calendar entries based on received user selections.
        24 The generated calendar events are sent to the user in the appropriate format.
        25 User segmentation data is interpreted as any type of data that allows users to be separated into segments.  A example would be demographics, such as a location of a user or a user’s desired location for events.
        26 Madsen discloses taking into consideration priorities and importance of meetings and social relationships between the users involved in the conflicting events (i.e., weighing the conflicts).  This allows the system to identify and prioritize resolutions to the conflicts (i.e., identify and weigh conflict resolutions based on relevant event data and user profiles). 
        27 Events database stores calendar event data.
        28 Repetition attributes are interpreted as event frequency.
        29 Madsen discloses scheduling events on calendars (i.e., generate the number of calendars) based on resolutions, which are based on user identities (i.e., user login data), user preferences, and the events involved in the conflicts (i.e., the query results).
        30 The calendar events subscribed to by the user are personalized to the user’s selected calendar application (i.e., generating user calendar events).  Estrada modified by Opaluch, as set forth in the rejection of claim 19, results in the generation of the user calendar entries based on received user selections.
        31 The generated calendar events are sent to the user in the appropriate format.